Mr. Justice Brennan,
with whom Mr. Justice Stewart and Mr. Justice Marshall join,
dissenting.
Petitioner was convicted of receiving obscene materials which had been transported in interstate commerce in violation of 18 U. S. C. § 1462. The United States Court of Appeals for the Tenth Circuit affirmed the conviction. 475 F. 2d 480 (1973). We granted the petition for certiorari, and remanded the case for further consideration in light of Miller v. California, 413 U. S. 15 (1973). 414 U. S. 964 (1973). On remand, the District Court determined that the material was obscene under the Miller standard, and reinstated the judgment of conviction. Again, the Tenth Circuit affirmed.
For the reasons stated in my dissent from the remand of this case, 414 U. S., at 965, and because the present judgment was rendered after Miller, I would grant the petition and reverse the judgment.